UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 98-6190



WILLIE MORRIS MCBRIDE,

                                              Petitioner - Appellant,

          versus


C. T. NULTY, Superintendent,

                                               Respondent - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond. Robert R. Merhige, Jr., Senior
District Judge. (CA-97-476-3)


Submitted:   August 27, 1998             Decided:   September 11, 1998


Before NIEMEYER and HAMILTON, Circuit Judges, and BUTZNER, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Willie Morris McBride, Appellant Pro Se. Linwood Theodore Wells,
Jr., Assistant Attorney General, Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals the district court’s order denying relief on

his petition filed under 28 U.S.C.A. § 2254 (West 1994 & Supp.

1998). We have reviewed the record and the district court’s opinion

and find no reversible error. Accordingly, we deny Appellant’s

motion for a certificate of appealability and dismiss the appeal on

the reasoning of the district court. McBride v. Nulty, No. CA-97-

476-3 (E.D. Va. Jan. 21, 1998). We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the deci-

sional process.




                                                         DISMISSED




                                 2